WOLF, Judge.
The appellant raises two issues on appeal, arguing that the trial court erred (1) by imposing attorney’s fees against the parents of an adjudicated juvenile, and (2) by imposing statutorily mandated costs against the parents. We find no merit in the argument of error in regard to statutorily mandated costs. See Rhodes v. State, 580 So.2d 159 (Fla.1991). We do, however, find that the court failed to give the appellant adequate notice of her right to a hearing to contest the amount assessed for the assistance of the public defender as required by *985section 27.56(7), Florida Statutes, and rule 3.720(d)(1), Florida Rules of Criminal Procedure. L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA 1993), rev. denied, 624 So.2d 268 (Fla.1993). As a result, the assessment of attorney’s fees against the mother is reversed and the case is remanded for the appellant to be provided notice and an opportunity to contest the amount of fees assessed.
ERVIN and MINER, JJ., concur.